Citation Nr: 0009789	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-51 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange.

2.  Entitlement to service connection for breathing problems 
due to exposure to Agent Orange.

3.  Entitlement to service connection for skin cancer due to 
exposure to Agent Orange.

4.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to exposure to Agent Orange.

5.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for sleep apnea.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
folliculitis.

10.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal arose from a February 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to pension 
benefits.  In February 1997, the RO denied entitlement to 
service connection for peripheral neuropathy and PTSD and 
refused to reopen the claim for service connection for 
folliculitis (which was previously denied by the RO in June 
1986).  These decisions were continued by a rating action 
issued in April 1997.  In November 1997, the RO issued a 
decision which denied entitlement to service connection for 
PCT, skin cancer and breathing problems as secondary to 
exposure to Agent Orange.  In September 1999, the RO denied 
entitlement to service connection for chloracne due to 
exposure to Agent Orange, sleep apnea and bilateral carpal 
tunnel syndrome.

The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown to suffer from peripheral 
neuropathy, PCT, skin cancer, breathing problems, PTSD, 
bilateral carpal tunnel syndrome, or sleep apnea which can be 
related to his period of service.

2.  Chloracne was not diagnosed until several years following 
his last presumed exposure to an herbicide in Vietnam.

3.  The RO denied entitlement to service connection for 
folliculitis in June 1986.

4.  Additional evidence submitted since that time fails to 
show that the veteran's folliculitis is related to his period 
of service.


CONCLUSIONS OF LAW

1.  The veteran has failed to present evidence of well 
grounded claims for service connection for peripheral 
neuropathy, PCT, skin cancer, breathing problems, PTSD, 
bilateral carpal tunnel syndrome, or sleep apnea.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.304(f), 3.307(a)(6), 3.309(e) (1999).

2.  The veteran lacks legal entitlement under the law to 
service connection for chloracne due to exposure to Agent 
Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for folliculitis in June 1986 is not new 
and material, so that the claim is not reopened, and the June 
1986 decision of the RO is final.  38 U.S.C.A. §§ 1110, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for peripheral 
neuropathy, PCT, skin cancer, breathing 
problems, PTSD, bilateral carpal tunnel 
syndrome, and sleep apnea

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

For the purposes of the above-noted section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (1999).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  61 Fed. Reg. 
41, 442-41, 449 (1996).  The Board deems the finding to be an 
instruction that VA shall not find the facts otherwise.  
Instructions of the Secretary are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

According to the applicable regulations, a veteran who, 
during active military service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a) 
(6)(iii) (1999).  In the instant case, the veteran has the 
requisite service in Vietnam.  He has also been diagnosed 
with chloracne.  Therefore, exposure to an herbicide agent in 
service will be presumed.


FACTS

Peripheral neuropathy

The veteran's service medical records showed no complaints of 
or diagnosis of peripheral neuropathy.  The March 1968 
preinduction and the September 1970 separation examinations 
were within normal limits.

The veteran was seen by VA on an outpatient between December 
1995 and January 1996.  He complained of right-sided 
weakness, right eyelid droop and tingling in both hands.  His 
heavy alcohol use was noted.  His reflexes were decreased and 
he had a questionable limp on the right.  A CT scan of the 
head was negative.  The impression was transient ischemic 
attack versus cerebrovascular accident.

The veteran was examined by VA in November 1996.  He 
complained of upper and lower extremity weakness and pain.  
His long history of alcohol abuse was noted, and he commented 
that his complaints had begun about one and one-half to two 
years before.  He stated that he did not know if he had foot 
pain at night because he was usually intoxicated by that time 
and did not notice.  He referred to having difficulties 
holding onto things.  He admitted to still drinking but noted 
that he was getting outpatient help.  His cranial nerves were 
intact and there was no atrophy.  There was a very slight 
decrease in strength in the muscles on the right (5-).  
Pinprick sensation was decreased in a stocking glove 
distribution and there was minimal decrease in proprioception 
in the left great toe.  There was a Tinel's sign at both 
wrists and the Romberg was mildly positive.  The impressions 
were probable carpal tunnel syndrome, probable peripheral 
neuropathy and probable vascular insufficiency.  A nerve 
conduction velocity test was indicative of distal peripheral 
neuropathy.

VA re-examined the veteran in January 1997.  He claimed that 
he had lost strength in his arms and feet and had some 
numbness.  The assessment was chronic alcoholic with 
peripheral nerve damage of both arms and legs.  An August 
1999 VA examination again diagnosed possible peripheral 
neuropathy, noting some hypesthesia of the right lower 
extremity.


PCT

A review of the veteran's service medical records make no 
mention of complaints of or treatment for PCT.  His September 
1970 separation examination noted that his skin was within 
normal limits.

The voluminous records developed after his separation from 
service also make no mention of PCT.  


Skin cancer

The veteran's service medical records make  no reference to 
any complaints of or treatment for skin cancer.  His March 
1968 entrance and September 1970 separation examinations were 
negative for this disorder.

VA outpatient treatment records developed between December 
1996 and July 1997 noted that basal cell carcinoma of the 
forehead was first identified in January 1997.  This lesion 
was excised in June 1997.  No further complaints or treatment 
were noted in the available records.



Breathing problems

The veteran's service medical records make no mention of any 
respiratory problems.  His lungs were noted to be normal at 
the time of the March 1968 entrance and September 1970 
separation examinations.

Various VA outpatient treatment records developed between 
December 1995 and the end of 1996 noted diagnoses of allergic 
rhinitis and sinusitis.  In January 1997, the veteran was 
examined by VA.  He complained of shortness of breath, 
occasional chest pain and occasional coughing at night (which 
would often be severe, with expectorate).  The objective 
examination found prolonged expiration with a lot of wheezing 
and rales on both sides.  The diagnosis was COPD.  In June 
1998, a private physician indicated that the veteran had been 
worked up three years before for COPD.  Nothing had been 
found, although he continued to report shortness of breath 
and coughing.  An August 1998 VA treatment record noted the 
presence of questionable COPD and referred to a chest x-ray 
which showed possible mild pulmonary edema.

VA re-examined the veteran in August 1999.  A chest x-ray 
noted interstitial changes and referred to his relatively 
small lung volumes.  The impressions were possible pulmonary 
fibrosis, probably idiopathic and questionable pulmonary 
arterial hypertension.  The objective evaluation noted 
hyperresonant, distant breath sounds and no rales.  Pulmonary 
function tests showed no obstruction, moderate restriction 
and severe diffusion impairment.  The diagnosis was COPD.  


Carpal tunnel syndrome

A review of the veteran's service medical records contained 
no reference to any complaints of or treatment for carpal 
tunnel syndrome.  The March 1968 entrance examination and the 
September 1970 separation examinations found that his upper 
extremities were within normal limits.

A December 1995 VA outpatient treatment note indicated that 
he had been given splints for bilateral carpal tunnel 
syndrome.  In February 1996, he complained of right wrist 
pain.  There was no evidence of swelling or erythema and 
range of motion was described as good.  The diagnosis was 
right wrist tendonitis.

The veteran was examined by VA in November 1996.  He reported 
suffering from bilateral hand weakness that had begun 
approximately one and one-half to two years before.  He 
related that he had trouble holding onto things.  The 
diagnosis was probable bilateral carpal tunnel syndrome.  In 
August 1999, he underwent surgery for right carpal tunnel 
syndrome.  During a VA examination conducted in August 1999, 
carpal tunnel syndrome was diagnosed.


Sleep apnea

The veteran's service medical records make no reference to 
sleep apnea.  The March 1968 entrance and September 1970 
separation examinations were negative for this disorder.

VA outpatient treatment records developed between December 
1998 and March 1999 noted the veteran's complaints of trouble 
sleeping at the time that he was attending a smoking 
cessation program.  On February 16, 1999, he was provided an 
in-home split night sleep study which showed mild obstructive 
sleep apnea.


PTSD

The veteran's DD-214 indicated that he had received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  There was no evidence that he 
had received any combat badges.  His military occupational 
specialty was helicopter repairman.  He served in Vietnam 
between September 16, 1969 and September 30, 1970; while 
there, his personnel records indicated that he worked as a 
supply specialist, an airfield service crewman and a crew 
chief.

The veteran stated that his best friend, R. L. King had been 
killed in Vietnam; however he denied witnessing this.  He 
also claimed that, while working as a crew chief, he lost 
five of his men.  He could not recall the names of these five 
individuals.  

At the time of his March 1968 entrance examination, the 
veteran noted that he drank to excess.  While the psychiatric 
examination was within normal limits, he was noted to have an 
aggressive personality with psychopathic features.  There 
were no psychiatric complaints made during service.  The 
September 1970 separation examination was negative.

A VA outpatient treatment record from January 31, 1985 noted 
the veteran's complaints that he was anxious.  In March 1990, 
he was admitted to a VA facility for detoxification.  The 
mental status examination found that he was not delusional 
and did not suffer from hallucinations.  He was coherent and 
his judgment was intact. The diagnosis was alcohol 
dependence, acute withdrawal.  He was readmitted in December 
1995 for detoxification.  He denied any history of anxiety 
and had no auditory or visual hallucinations.  In August 
1993, he was again admitted for detoxification.  He was 
cooperative and he was coherent.  He displayed no abnormal or 
bizarre mannerisms.  His affect was appropriate and there was 
no apparent depression.  

VA outpatient treatment records developed between December 
1995 and November 1996 showed treatment for alcohol 
dependence, anxiety due to alcohol withdrawal and PTSD.  

The veteran was examined by VA in December 1996.  He stated 
that his duties in Vietnam included supply work and duties as 
a crew chief for helicopter repairs.  He denied any injuries 
in service.  He indicated that he would often awake from bad 
dreams and was anxious and nervous "inside."  He recounted 
having trouble concentrating and admitted to excessive 
drinking.  He referred to suicidal ideation but stated that 
he lacked the courage to carry through with the idea.  He 
felt worthless and described having no self-esteem.  The 
objective examination noted that he was cooperative and 
interacted appropriately with the examiner.  His speech was 
spontaneous, but was low in tone and was tremulous.  His 
thinking was goal directed although he easily lost his train 
of thought.  The diagnoses were PTSD and substance abuse 
(alcohol).

The veteran was provided a private psychological evaluation 
in June 1998.  He described a long history of alcoholism.  
Despite undergoing detoxification three to four times, he was 
still drinking a half case of beer per day.  He stated that 
while in Vietnam he had operated a gun ship and had vivid 
memories of a friend being killed.  He reported having 
flashbacks and nightmares about his wartime experiences.  He 
felt socially isolated, irritable, angry, nervous and 
depressed.  The mental status examination noted that his 
speech was normal and that his thoughts were reasonably 
organized and intact.  His affect was normal and his mood was 
moderately depressed.  The Axis I diagnoses were alcoholism 
and PTSD with panic attacks and hallucinations.

VA outpatient treatment records developed in late 1998 and 
1999 continued to diagnose PTSD, as well as alcohol 
dependence.  In March 1998, he had been re-admitted to a VA 
facility for detoxification.  He stated that he needed to 
stop drinking.  He indicated that his nerves were bad because 
of his alcohol dependence.  The diagnosis was alcohol 
dependence.

VA examined the veteran in September 1999.  He claimed that 
his nerves had been "injured" in Vietnam.  He reported that 
he had seen body bags during his tour of duty, and had 
witnessed helicopter crashes.  He complained of dreams of 
running of a cliff and of somebody breaking into his house.  
He sometimes had intrusive thoughts about Vietnam, as well as 
hypervigilance, an exaggerated startle response and easy 
irritability.  He noted that it was difficult to talk about 
his Vietnam experiences.  The mental status examination noted 
that he was alert and oriented in four spheres.  He displayed 
good eye contact and his movements were not abnormal.  His 
speech was of normal rate and rhythm.  He described his mood 
as "all right" and his affect was mildly anxious.  He 
reported no suicidal or homicidal ideation and his thought 
processes were coherent.  The diagnosis was anxiety disorder, 
not otherwise specified, with PTSD features and alcohol 
dependency in remission.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 


Peripheral neuropathy

The objective evidence indicates that the veteran has been 
diagnosed with peripheral neuropathy, which is possibly 
related to his alcohol dependency.  It would appear that a 
current disorder does exist, thus satisfying one element of a 
well grounded claim.  However, there is no objective 
indication that this disorder was present in service.  His 
service medical records are completely silent as to any 
complaints related to this condition.  Nor is there any 
evidence suggesting a relationship between his currently 
diagnosed peripheral neuropathy and his period of service.  
Finally, the veteran has asserted that this disorder is 
related to inservice exposure to Agent Orange.  However, 
according to the laws and regulations noted above, the only 
form of peripheral neuropathy subject to presumptive service 
connection under 38 C.F.R. § 3.309(e) (1999) is acute and 
subacute peripheral neuropathy, which is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  However, the veteran was diagnosed 
with this disorder over twenty years after his discharge from 
service.  Clearly, he does not have the type of disorder 
contemplated by 38 C.F.R. § 3.309(e) (1999).  Therefore, it 
is found that he has not presented evidence of a well 
grounded claim for service connection for peripheral 
neuropathy on either a direct or a presumptive basis.



PCT

In the instant case, the objective evidence does not show 
that the veteran has been diagnosed with PCT.  Therefore, a 
current disorder does not exist.  Nor is there any indication 
that this disorder was present in service.  Presumptive 
service connection is warranted for PCT if it becomes 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
See 38 C.F.R. § 3.309(e) (1999). However, while the veteran 
has asserted that he does suffer from PCT due to exposure to 
Agent Orange, it is again noted that this condition has never 
been diagnosed.  Therefore, it is determined that the veteran 
has not established a well grounded claim for this disorder 
on either a direct or a presumptive basis.


Skin cancer

The veteran's service medical records make no mention of the 
presence of skin cancer; thus, there is no objective evidence 
of the existence of a disease or injury in service.  The 
records do reflect that skin cancer was diagnosed in 1996, 
over 26 years following his separation from service.  
Therefore, a current disorder does exist.  However, there is 
no objective evidence of record suggesting a relationship 
between this disorder and his period of service.  The veteran 
has also claimed that this skin cancer is related to exposure 
to Agent Orange in service.  However, this disorder is not 
one of the diseases listed under 38 C.F.R. § 3.309(e) (1999).  
Since it is not, this regulation cannot be used to award 
service connection on a presumptive basis.  See 61 Fed. Reg. 
41, 442-41, 449 (1996).  Therefore, it is found that the 
veteran has not presented evidence of a well grounded claim 
for service connection for skin cancer on either a direct or 
a presumptive basis.


Breathing problems

The veteran's service medical records are completely silent 
as to the presence of any breathing problems.  Thus, the 
evidence does not show the existence of a disease in service.  
He has been diagnosed with COPD; therefore, a current 
disability does exist.  However, there has been no objective 
evidence offered establishing a relationship between this 
disorder and his period of service.  The veteran has also 
claimed that his breathing problems are related to exposure 
to Agent Orange.  However, his diagnosed COPD is not one the 
diseases listed under 38 C.F.R. § 3.303(e) (1999) as being 
presumed to be related to such exposure.  Since it is not, 
presumptive service connection cannot be awarded.  See 61 
Fed. Reg. 41, 442-41, 449 (1996).  As a consequence, the 
veteran has not submitted evidence of well grounded claim for 
service connection for breathing problems on either a direct 
or a presumptive basis.


Carpal tunnel syndrome

The objective evidence of record indicates that the veteran 
has been diagnosed with bilateral carpal tunnel syndrome.  
Thus, the existence a current disability has been 
established.  However, there is no indication that this 
disorder was present in service; thus, there is no evidence 
establishing the existence of a disease or injury in service.  
Finally, there is no objective evidence of record suggesting 
a relationship between his current disorder and his period of 
service.  Therefore, it is concluded that the veteran has not 
presented evidence of a well grounded claim for service 
connection for carpal tunnel syndrome.


Sleep apnea

The objective evidence of record indicates that the veteran 
has been diagnosed with obstructive sleep apnea.  Therefore, 
the existence a current disability has been established.  
However, there is no indication that this disorder was 
present in service; thus, there is no evidence establishing 
the existence of a disease or injury in service.  Moreover, 
there is no objective evidence of record suggesting a 
relationship between his current disorder and his period of 
service.  Therefore, it is concluded that the veteran has not 
presented evidence of a well grounded claim for service 
connection for sleep apnea.


PTSD

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met: (1) a 
clear diagnosis of PTSD; (2) inservice incurrence of a 
stressor; and (3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PSTD.

In the instant case, the objective evidence of record does 
not establish the incurrence of an inservice stressor.  
Initially, it is noted that there is no evidence to suggest 
that the veteran was engaged in combat. While he did serve in 
Vietnam, his military occupation specialty was helicopter 
repairman.  His personnel records revealed that during his 
tour in Vietnam, he served as a supply specialist, an 
airfield service crewman and a crew chief.  His service 
medical records did not show that he had received any 
injuries or wounds, a fact he admitted during the December 
1996 VA examination.  His DD-214 showed that he had not 
received any combat awards or badges.  According to Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993), when it is determined 
that a veteran was not engaged in combat, "...the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence in the record that the veteran experienced, 
witnessed or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  While the veteran has alleged that a 
friend was killed, that five members of his crew were killed 
while he was crew chief, that he had seen body bags and that 
he had witnessed the crashes of helicopters, there is no 
corroboration in the record that these events occurred or 
that he was in any personal danger from them.  As a result, 
the element of the Cohen test of well groundedness requiring 
the incurrence of a stressor in service has not been met.

It is noted that diagnoses of PTSD have been made in the 
veteran's case.  However, these diagnoses were based upon the 
history as provided by the veteran.  Significantly, no 
examiner has shown a specific relationship between his 
current symptoms and a corroborated in-service stressor.  
Clearly, there is no documentation of corroborated stressor 
to support these diagnoses.  Moreover, the VA examination 
conducted in August 1999 diagnosed an anxiety disorder with 
PTSD features; PTSD was not unequivocally diagnosed by this 
examination.

Given the lack of evidence of a corroborated inservice 
stressor and the unsupported diagnoses of PTSD of record, it 
is found that the veteran has failed to present evidence of a 
well grounded claim for service connection for PTSD.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Service connection for chloracne

As previously noted, the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) shall be service-connected if they manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval or air service.

In regard to whether the claim is well grounded, it has been 
held that the concept of "well grounded" is limited to the 
character of the evidence submitted by the claimant.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In the instant case, the veteran has been diagnosed with 
chloracne; this disease was noted in June and July 1999 VA 
outpatient treatment records.  Since this disorder has been 
diagnosed, and he had the requisite service in Vietnam, his 
exposure to Agent Orange will be presumed.  See 38 C.F.R. 
§ 3.307(a) (6)(iii) (1999).  However, the applicable 
regulations clearly state that chloracne must manifest to a 
degree of 10 percent or more within one year from the date of 
last exposure to an herbicide agent.  Since the veteran's 
chloracne was not found until 1999, some 29 years following 
his discharge from service, he cannot establish legal 
entitlement to the requested benefit pursuant to 38 C.F.R. 
§ 3.309(e) (1999).  Under the circumstances, the claim for 
service connection for chloracne due to exposure to 
herbicides in Vietnam is denied.


III.  Whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for 
folliculitis

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence of record indicates that the RO denied 
entitlement to service connection for folliculitis by a 
rating action issued in June 1986.  At that time, it was 
found that his currently diagnosed folliculitis had not been 
present in service.  He was notified of this decision on June 
11, 1986.  He failed to submit a timely appeal concerning 
this decision and it became final.

The evidence which was of record when the RO considered this 
case in 1986 will be briefly summarized.  The service medical 
records noted diagnoses of cystic acne, tine versicolor and 
tinea cruris.  However, folliculitis was not found.  A VA 
examination conducted after his discharge noted a diagnosis 
of folliculitis.

The evidence since this denial included VA outpatient 
treatment records developed between July 1993 and September 
1996, which diagnosed atopic dermatitis; a January 1997 VA 
examination which found only a couple of warts on his hands; 
VA outpatient treatment records developed between September 
1996 and March 1999, which included diagnoses of comedonal 
acne, tinea corporis and questionable perforating 
folliculitis (May 7, 1997); a June 1998 private examination 
which found acne, and dermatophyte versus astecetotics 
eczema; a July 1999 VA outpatient treatment record which 
noted seborrheic dermatitis and tinea corporis; and an August 
1999 VA examination which was normal.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the June 1986 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed a post-service diagnosis of 
folliculitis, with no evidence of the existence of this 
disorder in service.  The additional evidence shows nothing 
new to establish that any currently diagnosed folliculitis 
was present in service or is any way related to his period of 
service.  While the veteran has expressed his opinion that 
such a relationship exists, he is not competent, as a 
layperson, to render opinions that require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for folliculitis.  Since it has been determined 
that no new evidence has been submitted, no further analysis 
is needed, for the evidence could not be "new and material" 
if it is not new.  Smith v. West, 12 Vet. App. 312 (1999).



ORDER

Service connection for peripheral neuropathy, PCT, skin 
cancer, breathing problems, bilateral carpal tunnel syndrome, 
sleep apnea, PTSD and chloracne is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for folliculitis, the 
benefit sought on appeal is denied.


REMAND

The veteran has contended, in essence, that he is unable to 
secure and follow substantially gainful employment due to his 
nonservice-connected disabilities.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In Roberts v. Derwinski, 2 Vet. App. 387 (1992), it was held 
that each disability in a pension case must be assigned a 
percentage rating and that the RO should discuss the 
diagnostic codes used to deny the claim.

In the instant case, the objective records reveal that the 
veteran has been found to have a number of conditions, not 
all of which have been properly rated.  These include COPD, 
arteriosclerotic heart disease (ASHD), cystic acne, 
folliculitis, tinea versicolor, tinea cruris, peripheral 
neuropathy, bilateral carpal tunnel syndrome, sleep apnea, a 
back disorder and an umbilical hernia.  Not all of these 
conditions have been thoroughly evaluated by VA in a number 
of years, nor is there an opinion of record as to the effect 
that these disabilities have upon his ability to work.  
Therefore, the extent to which his disabilities adversely 
affect his ability to work is unclear from this record.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  These criteria were 
not mentioned in any evaluations of his bilateral carpal 
tunnel syndrome or his claimed back disorder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA dermatology (for cystic acne, 
folliculitis, tinea versicolor, tinea 
cruris), pulmonary (for COPD), 
psychiatric (for any diagnosed 
psychiatric disorder), neurologic (for 
any diagnosed peripheral neuropathy or 
carpal tunnel syndrome), cardiovascular 
(for any diagnosed heart disease) and 
orthopedic (for any diagnosed back 
disorder and limitation of function 
resulting from carpal tunnel syndrome) 
examinations by qualified physicians.  
Once the records have been reviewed and 
all necessary special studies have been 
conducted, these examiners should render 
a joint opinion as to the effect that the 
veteran's diagnosed conditions have upon 
his ability to obtain and retain 
substantially gainful employment.  

The orthopedic examination must include 
range of motion testing.  The examiner 
should note the range of motion of both 
wrists and the back.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
wrist joints or the affected segments of 
the spine are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

The claims folder is to be made available 
to the examiners to review in conjunction 
with the examinations and they are asked 
to indicate in the examination reports 
that the claims file has been reviewed.

The RO should inform the veteran of the 
importance of reporting to the requested 
examinations and should advise him of the 
consequences of failure to report (i.e., 
his claim may be denied).

2.  The RO should then readjudicate the 
veteran's claim for entitlement to 
pension benefits, taking all applicable 
laws and regulations into consideration 
and after ensuring that each diagnosed 
disability has been assigned a disability 
evaluation.  The diagnostic codes relied 
upon in making the determinations must be 
completely discussed.

3.  If the decision remains adverse to 
the veteran, he and his representative 
must be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



